Citation Nr: 1726799	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  04-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to March 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which assigned an increased disability rating for the Veteran's adjustment disorder with depressed mood, effective January 17, 2003.  This decision also, however, denied his increased-rating claim for his lumbar spine (low back) disability, as well as his derivative claim for a TDIU.

In May 2006, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

In June 2010 the Board determined that the TDIU claim was reasonable raised by the record as a component of the increased-rating claims then on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that a TDIU claim is part and parcel of an increased-rating claim if the service-connected disability(ies) allegedly warranting a higher rating also is the reason the Veteran believes he is unemployable, meaning incapable of obtaining or maintaining substantially gainful employment).  But rather than immediately deciding, the Board then proceeded to remand the Veteran's claim for increase on an extra-schedular basis for his lumbar spine disability and the derivative TDIU claim for further development.  Subsequently, in January 2011, the Board denied both claims.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC).  The parties submitted a Joint Motion for Partial Remand in November 2011, agreeing the Board had erred by not properly evaluating the probative value of the Veteran's October 2007 VA examination in relation to a conflicting June 2010 VA examination report.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  By an Order dated in November 2011, the Court granted the Joint Motion and remanded the case to the Board for readjudication in accordance with its instructions.

In June 2012, the Board in turn remanded the Veteran's claim for a TDIU for still further development.  On remand the RO or Appeals Management Center (AMC) denied the Veteran's claim, as reflected in a September 2016 Supplemental Statement of the Case (SSOC), and accordingly returned the claim to the Board for further appellate consideration.  Although there was not substantial compliance with the Board's June 2012 remand directives, in this decision the Board is granting the TDIU claim, nonetheless, so the Board need not again remand this claim since the Veteran is receiving the requested benefit, regardless, so no possibility of prejudicing him by going ahead and deciding this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See, too, Bernard v. Brown, 4 Vet. App. 384 (1993) (discussing this notion of prejudice, but in the context of whether the Board may consider an issue the RO has not in the first instance).


FINDING OF FACT

The evidence is at least in relative equipoise, meaning as supportive of the claim as against it, as concerning whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment when considering his level of education, prior work experience and training.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.41, 4.3, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, however, the Board is fully granting the benefit sought on appeal.  So the Board need not discuss whether VA has complied with these notice and assistance obligations because even were the Board to assume, for the sake of argument, that VA has not, this still would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant attacking the agency's decision to show the error instead was harmful by at least providing an explanation as to how the error caused harm; there is not a presumption that it did); see also 38 U.S.C.A. § 7261(b)(2); 38 C.F.R. § 20.1102.

There is just one other preliminary point also worth mentioning, in the June 2012 remand the Board directed the RO/AMC to provide the Veteran the necessary VA compensation examinations addressing any functional impairment resulting from his service-connected disabilities.  The record reflects that he failed to report for his scheduled examination.  VA regulation expressly provides that, when a claimant fails to report for a scheduled medical examination without good cause, in relation to an increased-rating claim (which, as already explained, a TDIU claim is a type of), then the claim shall be denied.  See 38 C.F.R. § 3.655 (italics added for emphasis)


The Veterans Court (CAVC) has held that the burden is on VA to demonstrate that notice was sent to the Veteran's last address of record and that he lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Of note, however, albeit in dicta, the Court stated that in the normal course of events it was the burden of the Veteran to keep VA apprised of his whereabouts, and that if he did not do so there was no burden on VA to turn up heaven and earth to find him before finding abandonment of a previously-adjudicated benefit.  Id.  See also 38 C.F.R. § 3.158.  The Court stated "it is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address before finding abandonment of a previously adjudicated benefit."  Id.   The Court also has held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, though, there is suggestion the RO failed to inform the Veteran of the date, time, and place of the examination.  So in this circumstance there is no presumption of administrative regularity since there is suggestion the notice of the examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of administrative regularity to RO actions). 

Prior to rather recently, that being in May 2013, the Veterans Court (CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination.  This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, 236 (2011) (Kyhn II).  However, while that appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices.  But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures." (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance.  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings." (slip op. at 10).

That said, rebutting the presumption of administrative regularity usually requires more than a mere allegation of defective process or procedure, nonreceipt of a communication, or other failing, etc.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999). Moreover, as already explained, this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  But this presumption is nonetheless as also mentioned rebuttable, notably, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

Normally, such an error would necessitate another remand to ensure compliance with the Board's remand instructions.  See Stegall, supra.  However, to reiterate, as the Board is awarding a TDIU as of January 17, 2003, which is the date the Veteran's underlying increased-rating claim was received, any failure to comply with the Board's prior remand directives is inconsequential to his TDIU claim and another remand is not required.  


II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


In this case, as of January 17, 2003, the Veteran has been in receipt of a combined 60 percent disability evaluation for his lumbar spine disability, rated individually as 40-percent disabling, and a mental disorder, rated as 30-percent disabling.  But since his mental disorder was caused by his lumbar spine disability, the two disabilities are considered to be a single (consolidated) disability for purposes of determining whether he satisfies the threshold minimum rating requirements of § 4.16(a).  Accordingly, he meets these rating requirements from the date his claim for increase was received on January 17, 2003.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

In December 2001, the Social Security Administration (SSA) granted disability benefits due to a primary diagnosis of inflammatory arthritis and a secondary diagnosis of adjustment disorder.  See SSA Disability Determination and Transmittal at 1.  In pertinent part, the SSA adjudicator found that the Veteran had not engaged in substantial gainful activity since May 7, 2001.  In addition, a July 2001 physical examination (assessing low back pain with radiculopathy) and a November 2001 Mental Residual Functional Capacity Assessment each reflect functional limitations in relation to both physical and sedentary activities.  That notwithstanding, while SSA determinations are not binding on the Board, they are, however, relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).


In April 2002, the Veteran's private psychologist, Dr. H.M., submitted a medical opinion addressing the Veteran's depressive and anxiety episodes as secondary to his physical condition.  Dr. H.M. indicated the Veteran was prescribed antidepressants, anxiolytics, and antipsychotic medication to treat his psychotic reactions.  Dr. H.M. stated that "[the Veteran] does not possess the physical capacity, the concentration, or stress tolerance to be in a competitive work setting."

Dr. H.M.'s April 2002 private medical opinion is highly probative, as it represents the conclusions of a licensed clinical psychologist and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  
Neives-Rodriguez, at 301.

In May 2006, medical records from the Veteran's private physician, Dr. A.A., were submitted showing functional limitations caused by the service-connected disabilities.  See e.g., Dr. A.A. Records at 34 (limitations with walking, standing, sitting, and lifting heavy objects due to lumbar neuropathy); Id. at 48 (memory and concentration issues); Id. at 53 (lumbar arthritis limits capacity to work).

The Veteran was provided a VA compensation examination in October 2007.  The VA examiner documented the Veteran's report of weekly flare-ups, lasting 3-4 hours, as well as his use of both walking and assistive devices.  Further, the examiner indicated the Veteran had stopped working as an accountant due to his inability to sit or stand for more than 10 minutes at a time.  Ultimately, the examiner concluded the Veteran's service-connected lumbar spine disability is "of moderate to severe intensity," which "precludes him to work or obtain gainful employment due to poor tolerance for standing, sitting, driving, or ambulation."

That October 2007 VA medical opinion also is highly probative, as it was prepared by a medical professional who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of his service-connected lumbar spine disability in terms of its functional impact.  Further, the medical opinion is supported by a fully-articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder (or, here severity), instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Veteran was provided another VA compensation examination in June 2010.  Regarding the lumbar spine disability, the VA examiner documented the Veteran's report of severe flare-ups, occurring several times a week and result in him being "unable to do any activity" and having to "sit on a chair and do pressure on the back part of the chair."  He described his pain as "constant burning and needle like pain" that "radiates to the sides of lower back and hips."  Additionally, he reported having limitations in his job due to his low back condition and had to have a "comfortable chair with a wide space office."

Regarding the Veteran's mental disorder, the examiner noted consequent sleep impairment and memory issues interfering with daily activity, but ultimately concluded the symptoms are not severe enough to interfere with occupational functioning.

Ultimately, the examiner opined that it is not at least as likely as not that the Veteran is unemployable solely as combination of his service-connected disabilities of the spine and bilateral radiculopathy.  The examiner indicated that, based on the then current examination, the Veteran is able to obtain and secure sedentary employment that doesn't require pushing, pulling, lifting heavy weight, walking or standing for a prolonged time, or repetitive waist movement due to his back condition.

That June 2010 VA medical opinion has less probative value.  It certainly does not have greater probative value than those prior, so, at best, is only as probative.  Specifically, the examiner failed to address the findings of the prior October 2007 VA examination and the other medical evidence of record collectively indicating the Veteran's service-connected disabilities result in functional impairment in both physical and sedentary employment.  See, e.g., Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (stating that medical examination must consider the records of prior medical examinations and treatment to assure a fully-informed examination).

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

In this particular instance, for the reasons and bases discussed, the evidence supporting the claim is as probative (meaning as competent and credible) as the evidence against the claim.  And in this circumstance the Veteran is given the benefit of the doubt and the claim granted, rather than denied.  38 C.F.R. §§ 3.102, 4.3.  On the whole, the medical evidence of record is consistent with regards to his inability to perform any type of work that involves physical activity.  Further, despite the June 2010 VA examiner indicating the Veteran was not precluded from sedentary work, the examination report documents severe flare-ups of the lumbar spine disability, occurring several times a week and resulting in him "not being able to do any activity," in addition to a sleep impairment leading to dizziness and concentration issues.  Moreover, he reported having to stop working, because of both the physical and sedentary aspects of his prior position as clerk with the Municipality of Villalba City Hall.


Undoubtedly, further medical inquiry can be undertaken with a view towards further developing the claim and resolving these conflicting medical opinions.  However, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

Accordingly, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from his service-connected disabilities, the Board finds that a TDIU is warranted retroactively effective from January 17, 2003.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted, effective January 17, 2003, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


